Judgment entered herein in favor of the plaintiff is unanimously reversed on the law and on the facts, and the complaint is dismissed, with costs to defendant-appellant. The plaintiff paid an admission charge to attend a Bingo party conducted by the defendant in the basement of the church. Throughout the evening, she and an acquaintance were seated with others at a table in a room occupied by approximately 100 players. When the last of the series of Bingo games scheduled for that evening was terminated, plaintiff, her friend, and the other participants started to leave. They were then advised over a loudspeaker system that the game was not terminated because an error had been made by one of the players. The plaintiff sought to return to her seat. From the record, it appears that some unknown person had pushed a bench into the space which was normally used as a passageway. As the plaintiff was about to walk around the bench, someone pushed her, thereby causing her to fall over the bench and sustain personal injuries. The record is devoid of proof from *840which, it can be concluded that an occurrence of this kind was foreseeable, nor can it be inferred that the defendant failed or neglected to fulfill any duty imposed upon it. The intervening act of third persons, over whom the defendant had no control, under circumstances not foreseeable in the exercise of reasonable care, does not impose liability upon the defendant (Williams v. New York R. T. Corp., 272 N. Y. 366, 369). Concur — Botein, P. J., Breitel, M. M. Frank, Stevens and Bergan, JJ.